FILED
                             NOT FOR PUBLICATION                            FEB 28 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



RAMON RUANO-SANDOVAL,                             No. 05-71698

               Petitioner,                        Agency No. A035-792-393

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Ramon Ruano-Sandoval, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order summarily affirming an immigration

judge’s removal order. We have jurisdiction under 8 U.S.C. § 1252. We review de




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo questions of law, Castillo-Cruz v. Holder, 581 F.3d 1154, 1158-59 (9th Cir.

2009), and we deny the petition for review.

        The agency properly determined that Ruano-Sandoval is removable as an

alien convicted of a crime of domestic violence under 8 U.S.C. § 1227(a)(2)(E)(i)

based on his 1997 conviction for violating California Penal Code § 273.5(a). See

Banuelos-Ayon v. Holder, 611 F.3d 1080, 1086 (9th Cir. 2010); see also

Cisneros-Perez v. Gonzales, 465 F.3d 386, 390 (9th Cir. 2006) (petty offense

exception does not apply to crimes of domestic violence).

        Because Ruano-Sandoval’s 1986 conviction for possession of marijuana for

sale in violation of California Health & Safety Code § 11359 constitutes an

aggravated felony as defined in 8 U.S.C. § 1101(a)(43)(B), see Rendon v. Mukasey,

520 F.3d 967, 975-76 (9th Cir. 2008), the agency did not err in concluding that he

was statutorily ineligible for a waiver of inadmissibility under section 212(h) of the

Immigration and Nationality Act. See Becker v. Gonzales, 473 F.3d 1000, 1004

(9th Cir. 2007); Alvarez-Barajas v. Gonzales, 418 F.3d 1050, 1054-55 (9th Cir.

2005)

        As these two convictions render Ruano-Sandoval removable and ineligible

for relief, we do not reach his remaining contentions.

        PETITION FOR REVIEW DENIED.


                                          2                                    05-71698